Citation Nr: 1200295	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial rating (to include a 30 percent rating) for service-connected headaches, prior to December 15, 2006.

2.  Entitlement to an initial staged rating in excess of 30 percent for service-connected headaches, from December 15, 2006.

3.  Entitlement to a compensable initial rating (to include a 10 percent rating) for degenerative arthritic changes of the right wrist (major), prior to December 15, 2006.

4.  Entitlement to an initial staged rating in excess of 10 percent for degenerative arthritic changes of the right wrist (major), from December 15, 2006.

5.  Entitlement to a compensable initial rating for degenerative arthritic changes of the left wrist (minor), prior to December 15, 2006.

6.  Entitlement to an initial staged rating in excess of 10 percent for degenerative arthritic changes of the left wrist (minor), from December 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The April 2006 rating decision granted service connection for the disabilities at issue, and assigned each a noncompensable initial rating, effective from March 1, 2006, the day following the Veteran's separation from service.  During the pendency of the appeal, a rating decision in July 2007 granted a staged initial rating of 30 percent for migraine headaches, effective from March 15, 2006, a staged initial rating of 10 percent for right wrist arthritis, effective March 15, 2006, and a staged initial rating of 10 percent for left wrist arthritis, effective March 15, 2006.  

The Board acknowledges that the Veteran has contended that she is entitled to an effective date earlier than December 15, 2006 for the assignment of a 30 percent disability rating for headaches, a 10 percent disability rating for degenerative arthritic changes of the right wrist, and a 10 percent disability rating for degenerative arthritic changes of the left wrist.  Specifically, she requests an effective date of March 1, 2006, the effective date of the award of service connection for the compensable ratings assigned for each of the disabilities at issue, the day following the date she was discharged from military service.  As an initial matter, the Board must first determine whether the April 2006 rating decision that granted service connection for headaches and bilateral wrist arthritis is final.  The Veteran filed an original service connection claim for headaches and a bilateral wrist disorder in September 2005, while she was still in service.  A rating decision dated in April 2006 granted the Veteran's service connection claims for headaches and degenerative arthritic changes of the bilateral wrist and assigned a noncompensable disability rating for each disability, effective March 1, 2006, the day following the date the Veteran was discharged from military service.  The claims file contains a Report of Contact dated December 15, 2006, where the Veteran requested an increased evaluation for her bilateral hand condition and headaches by telephone communication with the RO.  

The Board finds that the Report of Contact dated December 15, 2006 may reasonably be construed as a notice of disagreement with the April 2006 rating decision.  A notice of disagreement must be a written communication from a claimant or his or her representative.  38 C.F.R. § 20.201 (2011).  The Report of Contact reduces to a writing the Veteran's orally expressed notification to the RO via the telephone that she requested increased evaluation for both hand conditions and headaches.  The statement that she requests increased evaluations may reasonably be construed as indicating that she disagrees with the initial ratings assigned in the April 2006 rating decision.  Therefore, with resolution of doubt in the Veteran's favor, the Board finds that the December 15, 2006 Report of Contact is an acceptable notice of disagreement with the April 2006 rating decision.  See 38 C.F.R. § 20.201 (2011).  As such, the issues for consideration are as characterized on the cover page of this decision.  In this regard, the Board notes that the Veteran's request for assignment of a 30 percent rating for migraine headaches, and a 10 percent rating, each, for arthritis of the left and right wrists, prior to December 15, 2006, is encompassed in the issues as stated on the cover page of this decision.  Moreover, as the RO considered whether the criteria for a compensable rating for each of the disabilities at issue had been met prior to December 15, 2006, the Veteran is not prejudiced by the Board's proceeding with consideration of the initial ratings warranted for the disabilities at issue prior to December 15, 2006.

The issues of entitlement to an initial staged rating in excess of 30 percent for service-connected headaches, from December 15, 2006, entitlement to an initial staged rating in excess of 10 percent for degenerative arthritic changes of the right (major) wrist, from December 15, 2006, and entitlement to an initial staged rating in excess of 10 percent for degenerative arthritic changes of the left (minor) wrist, from December 15, 2006, are the subject the REMAND below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

FINDINGS OF FACT

1.  A December 15, 2006 telephone communication from the Veteran to the RO, reduced to writing in a Report of Contact dated that same date, may reasonably be construed as a notice of disagreement with the initial ratings assigned for service-connected headaches, and degenerative arthritic changes of the left and right wrists.  

2.  There was no demonstration by competent medical, nor competent and credible lay, evidence of record that the service-connected migraine headaches were manifested by characteristic prostrating attacks averaging one in two months over the last several months, prior to December 15, 2006.

3.  For the rating period from March 1, 2006 through December 14, 2006, competent medical evidence of record established the Veteran had X-ray evidence of involvement of arthritis in two major joints (service-connected right (major) and left (minor) wrists), with an absence of limitation of motion.

4.  There was no demonstration by competent medical, nor competent and credible lay, evidence of record that the service-connected right (major) wrist arthritis was manifested by pain, dorsiflexion less than 15 degrees, or limitation of motion of palmar flexion limited in line with the forearm, prior to December 15, 2006.

5.  There was no demonstration by competent medical, nor competent and credible lay, evidence of record that the service-connected left (minor) wrist arthritis was manifested by pain, dorsiflexion less than 15 degrees, or limitation of motion of palmar flexion limited in line with the forearm, prior to December 15, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating (to include a 30 percent rating) for service-connected headaches, prior to December 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

2.  The criteria for a single 10 percent initial rating for service-connected arthritic involvement of two major joints, the right (major) and left (minor) wrists, from March 1, 2006 through December 14, 2006, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

3.  The criteria for a separate compensable initial rating (to include a 10 percent rating) for service-connected arthritic changes of the right (major) wrist, prior to December 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

3.  The criteria for a separate compensable initial rating (to include a 10 percent rating) for service-connected arthritic changes of the left (minor) wrist, prior to December 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the veteran appealed the initial rating assignment as to each disability at issue.  In this regard, because the April 2006 rating decision granted the veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the April 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The August 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under those diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Additionally, the Veteran has not alleged, and the record does not show, that there is outstanding evidence relevant to the issues on appeal.  The claims folders include the Veteran's service treatment records, and the report of September 2005 VA fee-basis examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a reading of the pertinent medical records, clinical interviews with the Veteran, and psychological testing.  The report of the VA examination provides findings relevant to the criteria for rating the disabilities at issue, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 , 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 . 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The April 2006 rating decision appealed was the initial rating granting service connection for the disabilities at issue and assigning initial evaluations therefor.  Therefore, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The rating period on appeal is from March 1, 2006.  A report dated in November 2005, of an examination conducted on September 26, 2005, indicates that the Veteran reported having migraine headache attacks which averaged one in three months, and that each attach lasted three days.  The attacks were described as sharp, stabbing pain in the head.  She indicated that when the attacks occur, she is able to go to work, but required medication.  She indicated functional impairment from the headaches consisted of difficulty concentrating when she had a headache.  She had lost time from work two times per year.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for rating migraines, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  When there are characteristic prostrating attacks averaging one in two months, a 10 percent rating is for assignment.  With less frequent attacks, a noncompensable rating is warranted.  As outlined above, the report of examination of the Veteran on September 26, 2005 does not provide findings which satisfy the criteria for a compensable rating.  Hence, there is no basis to award a compensable (to include 30 percent) initial rating prior to the December 15, 2006 effective date for the award of a 30 percent staged initial rating for the service-connected headaches.  As such, the preponderance of the evidence is against entitlement to a compensable initial rating (to include a 30 percent rating) for headaches at any time during the rating period on appeal prior to December 15, 2006. 

With regard to the 10 percent rating assigned each, for the service-connected left and right wrist arthritis, the November 2005 report of examination of the Veteran conducted on September 26, 2005, noted that on physical examination, the left and right wrist joints appeared normal.  The range of motion of the left and right wrist joints was dorsiflexion of 70 degrees, palmar flexion of 80 degrees, radial deviation of 20 degrees, and ulnar deviation of 45 degrees.  It was indicated that the joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use or during flare-ups.  X-ray examination showed degenerative arthritic changes of the left and right wrists.  The Veteran was noted to be right hand dominant.  The examiner also described manifestations of carpal tunnel syndrome of the left hand, a disability for which the Veteran is currently separately service-connected in addition to the service-connected left and right wrist arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is for assignment.  In the absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is for assignment.  Diagnostic Code 5003.  Under Note (1) of Diagnostic Code 5003, it is provided that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Pursuant to 38 C.F.R. § 4.45, for the purpose of rating disability from arthritis, the wrist is considered a major joint.

Normal range of motion of the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, for rating limitation of motion of the wrist, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm, warrant a 10 percent rating for either the major or minor hand.  As noted above, the November 2005 report of examination of the Veteran in September 2005 reflects that, for both the left and right wrists, the Veteran had dorsiflexion of 70 degrees, and palmar flexion of 80 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 45 degrees.  As such, although arthritis of the left and right wrists has been established by X-ray evidence, there was no demonstration of limitation of range of motion for either wrist so as to warrant a separate compensable rating for either the left or right wrist under Diagnostic Code 5215.  Further, there has been no demonstration of a complaint of pain associated with either wrist, so as to warrant a separate compensable rating for either the left or right wrist under Diagnostic Code 5003, DeLuca, or the provisions of 38 C.F.R. § 4.40, 4.45, or 4.59.  Nevertheless, a single 10 percent initial rating is warranted for the arthritis of both the left and right wrists from March 1, 2006 through December 14, 2006, pursuant to Diagnostic Code 5003 based on X-ray evidence of arthritis of two major joints (the left and right wrists) with the absence of limitation of range of motion of both wrists.  In summary, there is no basis to award a separate compensable initial rating (to include a 10 percent rating) for either service-connected left or right wrist arthritis prior to December 15, 2006, the effective date for the award of a 10 percent staged initial rating, each, for the service-connected left and right wrist arthritis.  However, the evidence supports a single initial 10 percent rating for the service-connected arthritis of the left and right wrists for the rating period on appeal from March 1, 2006 through December 14, 2006. 

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities.  The evidence reflects that the Veteran has a frequency and severity of headaches considered in the rating criteria.  Moreover, the objective findings, to include range of motion findings, with regard to the Veteran's left and right wrists are considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Entitlement to a compensable initial rating (to include a 30 percent rating) for service-connected headaches, prior to December 15, 2006, is denied.

Entitlement to a single 10 percent initial rating for service-connected arthritic involvement of two major joints, the right (major) and left (minor) wrists, from March 1, 2006 through December 14, 2006, is granted, subject to the applicable law for the award of monetary benefits.

Entitlement to a separate compensable initial rating (to include a 10 percent rating) for service-connected arthritic changes of the right (major) wrist, prior to December 15, 2006, is denied.

Entitlement to a separate compensable initial rating (to include a 10 percent rating) for service-connected arthritic changes of the left (minor) wrist, prior to December 15, 2006, is denied.


REMAND

As outlined in the Introduction section of the decision above, the Board has found that the Veteran provided a timely notice of disagreement as to the initial ratings assigned for the disabilities at issue.  Although, during the pendency of the appeal, a July 2007 rating decision granted staged initial ratings of 30 percent for migraine headaches, and 10 percent, each, for arthritis of the left and right wrists, such grants do not represent a full grant of the benefits sought.  In this regard, the record does not reflect that the Veteran has been issued a supplemental statement of the case as to the issues of entitlement to initial staged ratings in excess of those assigned for the disabilities at issue from December 15, 2006.  Such is necessary prior to appellate consideration of the issues by the Board.

In view of the foregoing, the case is hereby Remanded for the following:

Following completion of any indicated development deemed warranted, issue a supplemental statement of the case to the Veteran and his representative reflecting RO consideration of the issues of (1) entitlement to an initial staged rating in excess of 30 percent for service-connected headaches, from December 15, 2006; (2) entitlement to an initial staged rating in excess of 10 percent for service-connected arthritis of the right (major) wrist, from December 15, 2006, and (3) entitlement to an initial staged rating in excess of 10 percent for service-connected arthritis of the left (minor) wrist, from December 15, 2006.  The appropriate period to respond should be afforded.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


